GARRARD, Presiding Judge,
concurring.
I concur in the result reached because I agree that it was improper and prejudicial to allow the state, over objection, to present testimony that the police had Carr's residence under surveillance and that they considered Carr a suspect. I do not agree, however, that general testimony that police had an area under surveillance, thus accounting for their presence at the time and place of an offense or apprehension, is per se prejudicial and inadmissible.
One further point should be discussed. Carr sought a pre trial motion in limine to prevent the state's reference to the surveillance activities. When this motion was denied, he sought and was granted a continuing objection at trial to "any testimony whatsoever elicited from any of the prosecution's witnesses regarding surveillance activities."
Absent any elaboration this would merely amount to a general objection and would, therefore, be insufficient to preserve error for appellate review. Beeler v. State (1952), 230 Ind. 444, 104 N.E.2d 744. However, the objection was made and granted at the conclusion of appellant's argument to the court concerning his motion, and in the argument he specifically urged all the reasons he felt the evidence inadmissible. They included the improper and prejudicial effect to Carr of presenting evidence that police "suspected him" of possible guilt as the result of events having no connection with the crime charged. I believe that such specific argument, followed immediately by the seeking and granting of a continuing objection for trial, incorporated into the objection the reasons advanced in argument and was sufficient to preserve the error.